DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.  Applicant’s argument on pages 9-10 of the brief that the art of record fails to disclose location information for obtaining service-specific signaling for a service is understood, but the examiner disagrees.  Hong (paragraph 119) discloses wherein additional information in form of URI is available from linkage information field.  Forbes (paragraph 44) wherein URI can be selected for contextual information.  Applicant is reminded that it is improper to import a narrow definition on such a general term such as service.  BRI allows me to interpret service as anything construed as data in a signal outside of the broadcast waves of signaling data that carries the data, as disclosed in paragraph 57 of originally filed specification.  Therefore the rejection stands.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (2014/0218474 A1), hereinafter referred to as Hong, in view of Hensgen (US 2003/0009769 A1), hereinafter referred to as Hensgen, in view of Paila (US 2007/0072579 A1), hereinafter referred to as Paila.  

7.	Regarding claim 1, Hong discloses a reception apparatus comprising:  location information for obtaining service-specific signaling for the service (fig. 5-6, paragraph 119 wherein field features selectable URI to provide additional information on content stream);
(fig. 11-15, pg. 9, paragraphs 244-248 wherein service provided by content stream is included in data conferred);
and control reproduction of a video component of the service by processing at least one component of the service based on the at least one video resolution capability indicated in the class information included in the first meta data (fig. 1-2, pg. 3, paragraphs 67-68 wherein separate channel provides the enhancement data for primary content).
However Hong is silent in regards to disclosing circuitry configured to obtain first meta data including a service identifier of a service, service category information, and class information.  
Hensgen discloses circuitry configured to obtain first meta data including a service identifier of a service, service category information, and class information (fig. 1-3, pg. 3, paragraphs 31-32 wherein received meta data includes information on the types of content, language and time and date information for the television programming provided by the via the internet broadcast).  Hensgen (paragraph 29) provides motivation to combine the references wherein authoring stations or sources may provide the data stream for displaying conferred content.  All of the elements are known.  Combing the references would yield the instant claims wherein content stream including service identifier information as well as transmission and resolution capabilities of received content stream.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Paila discloses the class information indicating at least one video resolution capability required for presenting the service, the service is transmitted via a digital broadcast signal using an Internet Protocol (IP) transmission method (fig. 1-3, pg. 3 and 5, paragraphs 41, and 57-59 wherein metadata includes classification of receiver required to consume the corresponding service component, wherein resolution of mobile terminal required to present content is conferred in metadata and see paragraph 0031; IPDC internet protocol datacasting).  Paila (paragraph 41) provides motivation to combine the references wherein metadata confers capabilities required of the mobile terminal to receive content.  All of the elements are known.  Combining the references would yield the instant claims wherein received content includes conferred metadata that is used to determine capabilities required of the device receiving requested content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8.	Regarding claim 10, Hong discloses a reception method for a reception apparatus, the reception method comprising:  location information for obtaining service-specific signaling for the service (fig. 5-6, paragraph 119 wherein field features selectable URI to provide additional information on content stream);
(fig. 11-15, pg. 9, paragraphs 244-248 wherein service provided by content stream is included in data conferred);
and controlling reproduction of a video component of the service by processing at least one component of the service based on the at least one video resolution capability indicated in the class information included in the first meta data (fig. 1-2, pg. 3, paragraphs 67-68 wherein separate channel provides the enhancement data for primary content).
However Hong is silent in regards to disclosing obtaining first meta data including a service identifier of a service, service category information and class information.  
Hensgen discloses obtaining first meta data including a service identifier of a service, service category information and class information (fig. 1-3, pg. 3, paragraphs 31-32 wherein received meta data includes information on the types of content, language and time and date information for the television programming provided by the via the internet broadcast).  Hensgen (paragraph 29) provides motivation to combine the references wherein authoring stations or sources may provide the data stream for displaying conferred content.  All of the elements are known.  Combing the references would yield the instant claims wherein content stream including service identifier information as well as transmission and resolution capabilities of received content stream.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Hong and Hensgen are silent in regards to disclosing the class information indicating at least one video resolution capability required for presenting the 
Paila discloses the class information indicating at least one video resolution capability required for presenting the service, the service is transmitted via a digital broadcast signal using an Internet Protocol (IP) transmission method (fig. 1-3, pg. 3 and 5, paragraphs 41, and 57-59 wherein metadata includes classification of receiver required to consume the corresponding service component, wherein resolution of mobile terminal required to present content is conferred in metadata and see paragraph 0031; IPDC internet protocol datacasting).  Paila (paragraph 41) provides motivation to combine the references wherein metadata confers capabilities required of the mobile terminal to receive content.  All of the elements are known.  Combining the references would yield the instant claims wherein received content includes conferred metadata that is used to determine capabilities required of the device receiving requested content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9.	Regarding claim 11, Hong discloses a transmission apparatus comprising:  location information for obtaining service-specific signaling for the service (fig. 5-6, paragraph 119 wherein field features selectable URI to provide additional information on content stream);	
the first meta data indicating whether any component of the service is delivered separately from the digital broadcast signal (fig. 11-15, pg. 9, paragraphs 244-248 wherein service provided by content stream is included in data conferred);
(fig. 1-2, pg. 3, paragraphs 67-68 wherein separate channel provides the enhancement data for primary content).
	However Hong is silent in regards to disclosing circuitry configured to generate first meta data including a service identifier of a service, service category information, and class information.  
Hensgen discloses circuitry configured to generate first meta data including a service identifier of a service, service category information, and class information (fig. 1-3, pg. 3, paragraphs 31-32 wherein received meta data includes information on the types of content, language and time and date information for the television programming provided by the via the internet broadcast).  Hensgen (paragraph 29) provides motivation to combine the references wherein authoring stations or sources may provide the data stream for displaying conferred content.  All of the elements are known.  Combing the references would yield the instant claims wherein content stream including service identifier information as well as transmission and resolution capabilities of received content stream.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Hong and Hensgen are silent in regards to disclosing the class information indicating, for each plural video component streams a different video resolution capability required for presenting the respective video component stream of the service, the service is transmitted via a digital broadcast signal using an Internet Protocol (IP) transmission method.
Paila discloses the class information indicating, for each plural video component streams a different video resolution capability required for presenting the respective (fig. 1-3, pg. 3 and 5, paragraphs 41, and 57-59 wherein metadata includes classification of receiver required to consume the corresponding service component, wherein resolution of mobile terminal required to present content is conferred in metadata and see paragraph 0031; IPDC internet protocol datacasting).  Paila (paragraph 41) provides motivation to combine the references wherein metadata confers capabilities required of the mobile terminal to receive content.  All of the elements are known.  Combining the references would yield the instant claims wherein received content includes conferred metadata that is used to determine capabilities required of the device receiving requested content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10.	Regarding claim 20, Hong discloses a transmission method for a transmission apparatus, the transmission method comprising:  location information for obtaining service-specific signaling for the service (fig. 5-6, paragraph 119 wherein field features selectable URI to provide additional information on content stream);
the first meta data indicating whether any component of the service is delivered separately from the digital broadcast signal (fig. 11-15, pg. 9, paragraphs 244-248 wherein service provided by content stream is included in data conferred);
and transmitting the generated first meta data (fig. 1-2, pg. 3, paragraphs 67-68 wherein separate channel provides the enhancement data for primary content).

Hengsen discloses generating first meta data including a service identifier of a service, service category information, and class information (fig. 1-3, pg. 3, paragraphs 31-32 wherein received meta data includes information on the types of content, language and time and date information for the television programming provided by the via the internet broadcast).  Hensgen (paragraph 29) provides motivation to combine the references wherein authoring stations or sources may provide the data stream for displaying conferred content.  All of the elements are known.  Combing the references would yield the instant claims wherein content stream including service identifier information as well as transmission and resolution capabilities of received content stream.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Hong and Hensgen are silent in regards to disclosing the class information indicating at least one video resolution capability required for presenting the service, the service is transmitted via a digital broadcast signal using an Internet Protocol (IP) transmission method.
Paila discloses the class information indicating at least one video resolution capability required for presenting the service, the service is transmitted via a digital broadcast signal using an Internet Protocol (IP) transmission method (fig. 1-3, pg. 3 and 5, paragraphs 41, and 57-59 wherein metadata includes classification of receiver required to consume the corresponding service component, wherein resolution of mobile terminal required to present content is conferred in metadata and see paragraph 0031; IPDC internet protocol datacasting).  Paila (paragraph 41) provides motivation to combine the references wherein metadata confers capabilities required of the mobile terminal to receive content.  All of the elements are known.  Combining the references would yield the instant claims wherein received content includes conferred metadata that is used to determine capabilities required of the device receiving requested content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11.	Hensgen discloses the reception apparatus according to claim 1, wherein the service identifier included in the first meta data is of a service transmitted via a digital broadcast signal using an IP transmission method, and the service-specific signaling is required to receive the service from the digital broadcast signal (fig. 1-3, pg. 3, paragraphs 31-32 and 81 wherein received meta data includes information on the types of content, language and time and date information for the television programming provided by the via the internet broadcast, and wherein signaling information is included in the broadcast).

12.	Claims 2-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Hensgen, in view of Paila, in view of Forbes (US 2008/0112551 A1), hereinafter referred to as Forbes, in view of Lee (US 2013/0305308 A1), hereinafter referred to as Lee.


However Forbes discloses wherein the circuitry is configured to obtain the service-specific signaling based on the location information (fig. 6, paragraph 44 wherein URI identifies location for contextual information regarding service channel).  Forbes (paragraphs 43 and 71) provides motivation to combine the references wherein information regarding media type and parameters are included with the received content stream.  All of the elements are known.  Combining the references would yield the instant claims wherein content stream including service identifier information as well as transmission and resolution capabilities of received content stream.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Hong, Hensgen, Paila and Forbes are silent in regards to disclosing the circuitry is configured to process the at least one component based on the service-specific signaling.  
However Lee discloses the circuitry is configured to process the at least one component based on the service-specific signaling (fig. 10-11, pg. 9, paragraphs 216-217 wherein metadata informs the system of the additional service provided with the broadcast stream).  Lee (paragraphs 213-216) provides motivation to combine the references for the purpose of using metadata to inform the system regarding reproduction of the dynamic content delivery service.  All of the elements are known.  Combining the reference would yield the instant application wherein metadata is used to 

14.	Regarding claim 3, Lee discloses the reception apparatus according to claim 2, wherein the service is a service providing layered coding (fig. 4, pg. 4, paragraph 101-102 wherein the service features layered coding), 
and the class information includes information for providing a base layer and information for providing an enhancement layer (fig. 4-5, pg. 5, paragraphs 105-109 wherein at the adaption layer is the base layer, and the RS frame is the enhancement layer to be created and transmitted).

15.	Regarding claim 4, Lee discloses the reception apparatus according to claim 2, wherein the first meta data includes signaling scope information indicating whether each of plural video component streams of the service can be obtained by using only the service-specific signaling distributed via broadcast (fig. 33-34, pg. 27, paragraphs 597-599 wherein metadata transmitted to NRT indicates service provided and channel to receive service), 
and the circuitry is configured to obtain the service-specific signaling based on the signaling scope information (fig. 10-11, pg. 9, paragraphs 216-217 wherein metadata informs the system of the additional service provided with the broadcast stream).

16.	Regarding claim 5, Lee discloses the reception apparatus according to claim 2, wherein the first meta data includes shortcut information indicating whether each of plural video component streams of the service is a basic service that can be individually identified by a Multipurpose Internet Mail Extension (MIME) type, or a service other than the basic service (fig. 29-30, pg. 26, paragraphs 570-571 wherein content field represents a MIME media type), 
and the circuitry is configured to obtain the service-specific signaling based on the shortcut information (fig. 10-11, pg. 9, paragraphs 216-217 wherein metadata informs the system of the additional service provided with the broadcast stream).

17.	Regarding claim 6, Lee discloses the reception apparatus according to claim 2, wherein the first meta data includes hybrid information indicating whether each of plural video component streams of the service is distributed only via broadcast or distributed via the broadcast and via communication (fig. 9-10, pg. 9, paragraphs 213-214 wherein dynamic content delivery service channel information indicates service support for the service being point-to-point or broadcast mode), 
and the circuitry is configured to obtain the service-specific signaling based on the hybrid information (fig. 9-10, pg. 9, paragraphs 215-216 wherein DCD bootstrap provides metadata for the receiving device).

18.	Regarding claim 7, Lee discloses the reception apparatus according to claim 2, wherein the each of plural video component streams of the service is distributed via (fig. 9-10, pg. 9, paragraphs 210-211 wherein service transmission data is conferred through the received tap information), 
and the service-specific signaling is distributed via the broadcast or via the communication (fig. 9-10, pg. 9, paragraphs 217-218 wherein metadata of channel providing the NRT service is ascertained).

19.	Regarding claim 8, Lee discloses the reception apparatus according to claim 2, wherein the first meta data is data in a binary format, and is first signaling data transmitted in a lower layer than an IP layer in a protocol stack of the IP transmission method (fig. 3, pg. 4, paragraphs 89-91 and 99 wherein physical layer is used to NRT service and identification information for the protocol stack), 
and the service-specific signaling is data in a text format, and is second signaling data transmitted in a parent layer with respect to the IP layer in the protocol stack of the IP transmission method (fig. 4, pg. 4-5, paragraphs 100-102 wherein metadata is transmitted in the adaptation layer ALC/LCT layer above IP layer).

20.	Regarding claim 9, Lee discloses the reception apparatus according to claim 8, wherein a video component of the service and the second signaling data are transmitted in a Real-time Object Delivery over Unidirectional Transport (ROUTE) session obtained by expanding File Delivery over Unidirectional Transport (FLUTE) (fig. 3-4, pg. 4, paragraphs 92-94 wherein service provided as well as destination of the required service are sent on same content stream).

(fig. 4, pg. 4, paragraph 101-102 wherein the service features layered coding), 
and the class information includes information for providing a base layer and information for providing an enhancement layer (fig. 4-5, pg. 5, paragraphs 105-109 wherein at the adaption layer is the base layer, and the RS frame is the enhancement layer to be created and transmitted).

22.	Regarding claim 14, Lee discloses the transmission apparatus according to claim 12, wherein the first meta data includes signaling scope information indicating whether each of plural video component streams of the service can be obtained by using only the service-specific signaling distributed via broadcast (fig. 15-16 and 33-34, pg. 18 and 27, paragraphs 416-417 and 597-599 wherein metadata transmitted to NRT indicates service provided and channel to receive service).

23.	Regarding claim 15, Lee discloses the transmission apparatus according to claim 12, wherein the first meta data includes shortcut information indicating whether each of plural video component streams of the service is a basic service that can be individually identified by a Multipurpose Internet Mail Extension (MIME) type, or a service other than the basic service (fig. 15-16 and 29-30, pg. 18 and 26, paragraphs 416-417 and 570-571 wherein content field represents a MIME media type).

(fig. 9-10, pg. 9, paragraphs 213-214 wherein dynamic content delivery service channel information indicates service support for the service being point-to-point or broadcast mode).

25.	Regarding claim 17, Lee discloses the transmission apparatus according to claim 12, wherein each of plural video component streams of the service is distributed via broadcast or via communication (fig. 9-10 and 16-17, pg. 9 and 18, paragraphs 210-211 and 416-417 wherein service transmission data is conferred through the received tap information), 
and the service-specific signaling is distributed via the broadcast or via the communication (fig. 9-10, pg. 9, paragraphs 217-218 wherein metadata of channel providing the NRT service is ascertained).

26.	Regarding claim 18, Lee discloses the transmission apparatus according to claim 12, wherein the first meta data is data in a binary format, and is first signaling data transmitted in a lower layer than an IP layer in a protocol stack of the IP transmission method (fig. 3, pg. 4, paragraphs 89-91 and 99 wherein physical layer is used to NRT service and identification information for the protocol stack), 
and the service-specific signaling is data in a text format, and is second signaling data transmitted in a parent layer with respect to the IP layer in the protocol stack of the (fig. 4, pg. 4-5, paragraphs 100-102 wherein metadata is transmitted in the adaptation layer ALC/LCT layer above IP layer).

27.	Regarding claim 19, Lee discloses the transmission apparatus according to claim 18, wherein plural video component streams of the service and the second signaling data are transmitted in a Real-time Object Delivery over Unidirectional Transport (ROUTE) session obtained by expanding File Delivery over Unidirectional Transport (FLUTE) (fig. 3-4 and 16-17, pg. 4 and 18, paragraphs 92-94 and 416-417 wherein service provided as well as destination of the required service are sent on same content stream).

Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CNH/

/Mulugeta Mengesha/Primary Examiner, Art Unit 2424